t c summary opinion united_states tax_court james j leonard petitioner v commissioner of internal revenue respondent docket no 20205-02s filed date james j leonard pro_se michael k park for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner’s failure to make payments on a loan from a qualified_retirement_plan resulted in a taxable_distribution from that plan and if so whether petitioner is liable for a sec_72 additional tax on the distribution some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in north richland hills texas on the date the petition was filed in this case petitioner began working for general electric ge railcar services ge railcar in petitioner maintained a retirement account with the ge railcar services investment retirement program ge railcar plan in date while petitioner was still employed at ge railcar he withdrew dollar_figure from his ge railcar retirement account as a loan under the terms of the loan agreement the loan principal and finance_charges were to be repaid through deductions from each of 1petitioner does not dispute respondent’s determination that petitioner received dividend income in the year in issue petitioner’s biweekly payroll checks through date each biweekly payment was to be dollar_figure by letter dated date petitioner was offered a position in another operating division of ge ge sports lighting systems l p ge lighting petitioner accepted this position and began working at ge lighting in the last week of june in date petitioner changed his residence from texarkana texas to north richland hills texas in order to be closer to his workplace by letter dated date the ge railcar benefits administrator notified ge investment retirement services that petitioner’s employment with ge railcar had been terminated and that he had changed his mailing address the address listed in this notification was the address of ge lighting airport freeway suite north star plaza n richland hills tx petitioner’s quarterly retirement account statements were sent to this address from date through date in date ge lighting changed to a different suite in the same building resulting in a change in petitioner’s employment address petitioner’s new address was not correctly recorded by the ge railcar plan causing petitioner’s quarterly statement sec_2the promissory note that petitioner signed in order to obtain the loan states that petitioner further agrees that the loan is subject_to the loan provisions contained in the plan these provisions are not in the evidentiary record in this case from date through date to be sent to this address airport fwy sui north star plaza ii n richland hills tx neither of the two addresses above contained the name of petitioner’s operating division ge lighting and the latter address omitted petitioner’s suite number from the time that the loan was distributed to petitioner in date no loan payments were ever deducted from petitioner’s paychecks because of petitioner’s transfer to ge lighting petitioner was aware that no deductions were being made but he did not remit any payment to the ge railcar plan during this same timeframe certain child_support payments which petitioner was required to make also were not being deducted from his paychecks petitioner was aware of this fact and in response he made payments directly to the appropriate child_support enforcement authority on date ge investment retirement services sent a letter to petitioner notifying him that no payments had been applied against his loan and requesting that petitioner remit to the ge railcar plan by no later than date either the delinquent payments or the full amount of the loan the letter stated that failure to do so would result in a deemed_distribution due to a loan default in date a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc was issued to petitioner reporting the full amount of the loan as a taxable_distribution the form 1099-r was mailed to airport freeway north star plaza ii n richland hills tx petitioner’s operating division and suite number were again omitted on petitioner’s federal_income_tax return for taxable_year petitioner did not report the dollar_figure loan amount as income in the notice_of_deficiency respondent determined that the dollar_figure was both includable in petitioner’s income as a taxable_distribution and subject_to the sec_72 additional tax on early distributions from qualified_retirement_plans the first issue for decision is whether petitioner’s failure to make payments on the loan from the qualified_retirement_plan resulted in a taxable_distribution from the plan distributions from qualified_plans generally are included in the distributee’s income in the year of the distribution in accordance with the provisions of sec_72 sec_402 as a general_rule a qualified_plan participant who receives a loan from a plan is treated as having received a distribution from the plan in the year the loan is received sec_72 however paragraph of sec_72 provides an exception for certain loans which prevents the inclusion in income a limitation upon this exception is found in subparagraph c of paragraph which provides as follows except as provided in regulations this paragraph shall not apply to any loan unless substantially level amortization of such loan with payments not less frequently than quarterly is required over the term of the loan thus a loan which does not meet the requirement of sec_72 by requiring substantially level amortization is treated as a distribution and is included in income under sec_72 respondent argues that a deemed_distribution to petitioner was made in because petitioner defaulted on the loan in that year specifically respondent argues that petitioner’s failure to make the loan payments as required under the terms of the loan violated the sec_72 requirement thereby resulting in a deemed_distribution in the year of the default in support of this argument respondent in his trial memorandum cites the final regulations issued under sec_72 however because petitioner’s loan was made in date these regulations do not apply in this case 3the final regulations under sec_72 generally apply only to loans made on or after date sec_1_72_p_-1 q a- b income_tax regs under these regulations when a participant fails to make payments in accordance with the terms of a loan the loan is treated as no longer meeting the sec_72 requirement thereby resulting in a deemed_distribution sec_1_72_p_-1 q a-4 a income_tax regs the regulations elaborate on the timing and amount of deemed distributions resulting from loan defaults as follows a timing of deemed_distribution failure to make any installment_payment when due in accordance with the terms of the loan violates sec_72 and accordingly continued we agree with respondent’s application of sec_72 to the facts of this case petitioner did not make any payments from the time of the loan disbursement in date through the time that the loan was reported as a distribution by the plan on date two calendar quarters had passed since petitioner had obtained the loan resulting in a violation of the statutory imperative that the terms of the loan require that payments be made not less than quarterly sec_72 furthermore this was a period of approximately months or percent of the original 5-year term of the loan continued results in a deemed_distribution at the time of such failure however the plan_administrator may allow a cure period and sec_72 will not be considered to have been violated if the installment_payment is made not later than the end of the cure period which period cannot continue beyond the last day of the calendar_quarter following the calendar_quarter in which the required_installment payment was due b amount of deemed_distribution if there is a failure to pay the installment payments required under the terms of the loan then the amount of the deemed_distribution equals the entire outstanding balance of the loan including accrued interest at the time of such failure sec_1_72_p_-1 q a-10 income_tax regs before the issuance of the final regulations proposed_regulations had been issued which for purposes of this case had the same provisions as the final regulations the proposed_regulations were to apply only to loans made a certain period of time after final regulations had been published sec_1_72_p_-1 q a-19 proposed income_tax regs fed reg date in this court proposed_regulations generally are afforded no more weight than that of any other position advanced by the commissioner at trial 108_tc_107 88_tc_894 thus as of date the terms of the loan could no longer have required substantially level amortization over the term of the loan id because at that time the loan violated the terms of sec_72 it no longer met the requirements for the sec_72 exception and under sec_72 the loan amount was treated as having been distributed to and received by petitioner in the taxable_year petitioner argues that he did not receive a deemed_distribution from his retirement_plan because he never received a the quarterly retirement account statements that were mailed to his employment address b the letter dated date that requested that he remit the delinquent payments or c the form 1099-r which was issued to him petitioner admits that he knew the payments were not being deducted from his paycheck in fact petitioner asserts that he contacted ge’s accounting department by e-mail notifying them that neither his loan payments nor his child_support payments were being deducted from his paychecks petitioner also admits that he did not make any loan payments directly to the plan none of the assertions that petitioner offers in support of his argument even if accepted as fact would alter the result under the statute as discussed above petitioner did not make the periodic_payments required under the terms of the loan and required under sec_72 the result was a deemed_distribution to petitioner in the second issue for decision is whether petitioner is liable for a sec_72 additional tax on the distribution from the qualified_retirement_plan sec_72 generally imposes a 10-percent additional tax on certain early distributions from qualified_retirement_plans unless a distribution comes within one of several statutory exceptions see sec_72 petitioner does not argue and nothing in the record indicates that any of the exceptions apply to the case at hand we therefore hold that petitioner is liable for the sec_72 additional tax as determined by respondent reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
